Citation Nr: 1236108	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to an initial rating in excess of 30 percent prior to June 7, 2011, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran was awarded an increased rating, to 50 percent, for his PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this award was made effective only from June 7, 2011, the Board will consider entitlement to a higher evaluation both prior and subsequent to that date.  

In November 2010, the Veteran testified in person before a Decision Review Officer at the RO.  In June 2012, he testified in person before a Veterans Law Judge, also seated at the RO.  Written transcripts of these hearings have been added to the claims file.  

The issue of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran has previously claimed, and been denied in a September 2009 rating decision, service connection for a back disability.  He then filed an October 2009 notice of disagreement, and was sent a statement of the case dated September 10, 2011.  A VA Form 9 was received on this issue on December 16, 2011, beyond 60 days after the mailing of the September 2011 statement of the case.  See 38 U.S.C.A. § 7105(d)(3).  As the December 2011 VA Form 9 was not filed in a timely manner as to the issue of service connection for a back disability, any new contentions regarding that issue are construed as a new claim, and must be decided by the agency of original jurisdiction prior to any adjudication by the Board.  

The issues of entitlement to service connection for right hip and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 7, 2011, the Veteran's PTSD was characterized by heightened irritability, a depressed mood, and intrusive thoughts of his service in Vietnam, resulting in mild to moderate impairment.  

2.  Effective June 7, 2011, the Veteran's PTSD continued to result in anger issues and irritability, without difficulty understanding complex tasks or short or long term memory impairment, resulting in no more than moderate impairment.  

3.  The Veteran's bilateral hearing loss results in no worse than Level II hearing in the right ear and Level II hearing in the left ear





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 30 percent prior to June 7, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a disability rating in excess of 50 percent effective June 7, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In a July 2008 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issues, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in June 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In June 2012, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  During the hearing, the Veterans Law Judge clarified the issues and asked about the possibility of forgotten records.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claims on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

The Veteran submitted new evidence directly to the Board at his personal hearing in June 2012, along with a signed waiver of agency of original jurisdiction review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating

The Veteran seeks increased ratings for his bilateral hearing loss and PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. PTSD

The Veteran seeks an increased initial rating for his service-connected PTSD.  The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Upon receipt of his claim, the Veteran was afforded a VA psychiatric examination in January 2009.  His claims file was reviewed in conjunction with the examination.  His service, to include combat in Vietnam, was noted.  He had not been employed for approximately 10 years due to a knee injury, but did do some volunteer youth sports coaching.  He described himself as retired.  He was currently married to his wife of 30 years, and reported having 3 children.  His family relationships were generally good, with occasional periods of irritability.  He also had occasional contact with several friends.  He denied any legal difficulties, or any drug or alcohol abuse.  On objective evaluation, the examiner stated the Veteran was clean and neatly groomed, but his clothing was "bizarre."  His psychomotor activity was unremarkable, and he was cooperative with the examiner.  His affect was blunted and his mood was anxious and irritable.  He was alert and fully-oriented, with a good attention span and normal thought processes.  Thought content, however, included preoccupation with combat exposure during Vietnam service.  He attempted to avoid thoughts or feelings which reminded him of his time in Vietnam, and avoided stimuli which also reminded him of Vietnam.  He also tended to avoid crowds and noise.  Judgment, insight, and intelligence were all within normal limits, and he denied any panic attacks, delusions, or obsessive or ritualistic behaviors.  Poor sleep was reported, characterized by insomnia.  Homicidal or suicidal thoughts and plans were denied by the Veteran.  Impulse control was fair.  Both recent and remote memory were normal.  His symptoms was described as moderate in intensity.  PTSD was confirmed, and a Global Assessment of Functioning (GAF) score of 61 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  He was found competent to manage his financial affairs.  

The Veteran testified before a Decision Review Officer in November 2010.  Regarding his PTSD, he stated that he experienced such symptoms as poor sleep, heightened irritability, flashbacks, and hypervigilance.  He had extensive combat participation during his service in Vietnam, and memories of combat continued to bother him at the present.  

Another VA psychiatric examination was provided the Veteran in June 2011.  The claims file was reviewed in conjunction with the examination.  The Veteran denied any current ongoing treatment for his PTSD.  He continued to be married to his wife of 32 years, and reported contact with his adult children and a few friends, but he also reported increased irritability as compared to his 2009 VA examination.  He also reported some episodic outburst due to his temper and some anxiety in crowds.  He continued to coach youth sports as a volunteer.  He denied any legal difficulties or violent outbursts, and also denied any drug or alcohol abuse.  He tried to avoid thoughts and reminders of his experiences in Vietnam, and reported difficulty falling and staying asleep.  On objective evaluation, the Veteran was alert and fully-oriented.  In physical appearance, the Veteran was clean, neatly groomed, and casually dressed.  His eye contact with the examiner was poor, and he sat away from the interviewer, but was otherwise cooperative.  He was restless and tense in his mannerisms, with a suspicious and irritable attitude.  His affect was blunted, and his mood was anxious.  His attention and cognitive functioning was within normal limits.  His thought processes were also within normal limits, but the content reflected intrusive thoughts of his combat experiences in service.  Judgment, insight, and intelligence were all average, and the Veteran denied any delusions, hallucinations, panic attacks, or obsessive or ritualistic behavior.  He also denied any suicidal or homicidal thoughts or plans.  His impulse control was fair.  Recent and remote memory were both normal.  PTSD was confirmed, and the examiner determined the Veteran was competent to manage his finances and household.  A GAF score of 51 was assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

In June 2012, the Veteran testified in person before a Veterans Law Judge, seated at the RO.  He stated that his current symptoms included heightened anger and irritability, anxiety, and intrusive thoughts of Vietnam.  He tended to avoid going to the VA or seeking any sort of medical treatment from VA because it triggered memories of his combat service.  

Considering first the period prior to June 7, 2011, the Board finds an increased rating, in excess of 30 percent, is not warranted.  The evidence of record does not indicate a higher rating of 50 percent is warranted for his PTSD for this period.  According to the January 2009 VA examination report, although the Veteran had reported heightened anger and irritability, he denied both homicidal and suicidal plans.  He also did not report panic attacks more than once a week, and did not display difficulty understanding complex commands, as the Veteran exhibited normal judgment, insight, and intelligence.  He also did not exhibit any impairment of short or long term memory or impaired thought processes or abstract thinking.  According to the January 2009 VA psychiatric examination report, his symptoms were mild to moderate, and he was still married to his first wife, in contact with his family, and he socialized in his community.  His GAF score of 61 during this period suggesting mild symptoms.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the period prior to June 7, 2011

Considering next entitlement to a disability rating in excess of 50 percent effective June 7, 2011, the Board again finds the preponderance of the evidence to be against a disability rating of 70 percent for this period.  The Veteran's PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He has denied homicidal or suicidal thoughts or plans, as well as obsessional rituals which interfere with routine activities.  The Veteran has also been able to converse and communicate in a logical, coherent fashion, and has denied near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  His impulse control has not been impaired, and he has denied any legal difficulties, violent outbursts, or drug or alcohol abuse issues.  His personal self-care and hygiene has also been good, and he remains married to his wife of many years, and in contact with this adult children.  All examiners of record have found him to be competent to manage his household and financial affairs.  Overall, the preponderance of the evidence indicates a disability rating in excess of 50 percent effective June 7, 2011, is not warranted.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, staged ratings in excess of that already awarded are not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.  Entitlement to an extraschedular rating will be discussed below.  

The Board is cognizant of the Veteran's contentions that his PTSD results in a level of impairment which warrants increased disability ratings.   Despite being a layperson, the Veteran is competent to report such observable symptomatology as his psychiatric symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's contentions regarding his PTSD symptomatology are also considered credible by the Board.  Nevertheless, the Board finds the Veteran's statements to be of lesser probative value as compared to the VA examination reports, rendered by objective examiners with expertise in assessing psychiatric impairment.  

In conclusion, the Board denies disability ratings for the Veteran's PTSD in excess of 30 percent prior to June 7, 2011, and in excess of 50 percent thereafter.  As a preponderance of the evidence is against the award of disability ratings in excess of those already assigned, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




b. Bilateral hearing loss

The Veteran seeks a compensable rating for his bilateral hearing loss.  Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

On a VA authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
40
40
LEFT
25
20
25
35
40

The average pure tone threshold was 27.5dBs in the right ear and 30dBs in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  Concerning the functional impact of the Veteran's hearing loss, the examiner stated the Veteran would likely experience significant effects on his occupational functioning, to including decreased concentration and difficulty hearing.  There were not noted to be, however, any effects on his usual daily activities.  

The Veteran testified before a Decision Review Officer in November 2010.  He stated that his hearing loss results in occasional difficulty conversing with his family and hearing the television.  

Another VA audiological examination was afforded the Veteran in July 2011.  At the time of testing, however, the Veteran stated that the testing equipment triggered traumatic memories for him, as it reminded him of minesweeping equipment he used during service, and he did not wish to be tested.  No audiological testing was conducted at that time.  

At his June 2012 personal hearing, the Veteran stated that his bilateral hearing loss results in difficulty hearing his family and friends when they talk to him.  Additionally, he has to turn up the volume on his television in order to hear it.  He also stated, however, that because the tones used in audiological testing reminded him of the tones made by minesweeping equipment he used in Vietnam, he found such testing to be traumatic and did not wish to be subject to such testing.  He denied wearing hearing aids, and stated he was retired.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  In cases with exceptional patterns of hearing impairment as defined under 38 C.F.R. § 4.86, Table VIA is for application.  In the present case, however, the Veteran's audio threshold and speech recognition scores for his bilateral hearing loss do not suggest an exceptional patter of hearing impairment.

Applying the values of the January 2009 VA examination to the rating criteria results in a numeric designation of Level II in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating, as has already been awarded by the RO; thus, the Board finds a higher rating on a schedular basis for bilateral hearing loss is not warranted now or at any point during the appeals period.  See Fenderson, 12 Vet. App. at 119.  Entitlement to an extraschedular rating will be considered below.  

The Board also notes that another VA audiometric examination was offered the Veteran in July 2011; however, he found the testing process traumatic and did not wish to undergo audiometric testing.  Although the Board is sympathetic to the Veteran's plight, his refusal to undergo testing limits the evidentiary record to the only recent audiometric examination performed, that of January 2009.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id.

The January 2009 VA examination is in compliance with the holdings of the Martinak case.  The examiner reviewed the claims file and noted the Veteran's history regarding the onset of his hearing loss and his exposure to noise trauma.  The examiner also noted the current effects of the Veteran's hearing loss on his occupational and recreational functioning, and did not indicate there existed an unusual functional impairment resulting from current symptoms.  

The Board is cognizant of the Veteran's contentions that his hearing loss results in a level of impairment which warrants an increased disability rating.   Despite being a layperson, the Veteran is competent to report such observable symptomatology as his impaired hearing acuity.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's contentions regarding his hearing loss are also considered credible by the Board.  Nevertheless, the Board finds the Veteran's statements to be of lesser probative value as compared to the 2009 VA examination report, rendered by an objective examiner with expertise in assessing hearing loss based upon impartial audiometric testing.  

In conclusion, the preponderance of the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss throughout the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c. Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required hospitalization for his service-connected hearing loss or PTSD during the pendency of this appeal, and he is currently retired for medical reasons unrelated to either his hearing loss or PTSD.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any unusual or total interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.  

Entitlement to a disability rating in excess of 30 percent prior to June 7, 2011, for PTSD is denied.  

Entitlement to a disability rating in excess of 50 percent effective June 7, 2011, for PTSD is denied.  


REMAND

The Veteran seeks service connection for a skin disorder.  At his June 2012 personal hearing, he testified that he had recently been afforded a VA medical examination of his skin that same month.  Review of both the paper claims file and the Virtual VA electronic record does not indicate that examination report has been associated with the Veteran's file.  VA has an obligation to obtain pertinent VA treatment records and other relevant evidence "throughout the entire administrative adjudication."  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Where, as here, VA has been made aware of the existence of additional VA medical treatment records which have not yet been obtained, remand is required in order to obtain this evidence.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain the Veteran's June 2012 VA examination report.  

The Veteran also seeks service connection for a right hip disorder.  Private medical treatment records confirm a current diagnosis of degenerative joint disease of the right hip, status post total hip replacement in 2010.  He was afforded a July 2011 VA orthopedic examination to determine the etiology of this disorder, and the VA examiner determined that the Veteran's current right hip disorder was unrelated to any disease or injury incurred during service, and did not manifest for several years thereafter.  In rendering this opinion, the VA examiner stated that the Veteran did not have continuous care of his right hip following service, suggesting against onset of a chronic disorder at that time.  The Board notes, however, that the Veteran has reported in his written statements, and testified at his June 2012 Board hearing, that he continued to experience pain and soreness of his right hip "on and off" in the years following service.  Although the Veteran is a layperson and not a medical expert, he is nonetheless competent to report such observable symptomatology as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also finds such testimony by the Veteran to be credible and consistent with the remainder of the record.  Therefore, the Board finds that a new examination and opinion is warranted in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained, to include the June 2012 VA dermatological examination or consultation report, from the VA Medical Center in St. Petersburg, Florida.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current right hip disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the right hip, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any such current right hip disorder first manifested in service or within a year thereafter, or is causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

If the Veteran is unable or unwilling to report for VA examination, the claims file must be forwarded to an expert in orthopedic disorders to provide the requested opinion based on the record alone.  Any such failure to report must also be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


